Citation Nr: 0214116	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  97-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a stomach disability, 
to include ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1958.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision from the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
stomach problems.  

In May 2000, the Board remanded the case to obtain additional 
service medical records, which was accomplished in October 
2000.  In March 2001, the Board remanded the case to obtain a 
VA medical opinion, which was accomplished in July 2001.  
This matter is now before the Board for appellate review.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current stomach disability to active service and 
does not show diagnosis or treatment of peptic ulcer within 
the first year after service.  


CONCLUSION OF LAW

A stomach disability, to include ulcer, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received a 
VA examination and medical opinion in May 1999 and, after 
additional service medical records were obtained for review, 
an additional VA medical opinion in July 2001.  The veteran 
and his representative filed lay statements with the RO, and 
the veteran provided sworn testimony at a March 2000 hearing 
before the Board.  The RO's February 2001 letter informed the 
veteran that the Member of the Board who had conducted the 
March 2000 hearing was no longer employed at the Board and 
that he had a right to an additional hearing before another 
Member of the Board.  In a March 2001 statement, the veteran 
declined the opportunity for an additional hearing.  The RO's 
July 1996, April 2001, and February 2002 letters to the 
veteran, the February 1997 rating decision, the September 
1997, October 2000, February 2002, and April 2002 statements 
of the case, and the May 2000 and March 2001 Board remands 
informed the veteran of the applicable laws and regulations, 
including provisions of The Veterans Claims Assistance Act of 
2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA let the veteran know that the VA 
would obtain the available service and VA medical records.  
As a courtesy, the VA would also request medical records from 
other identified health care providers, but it was the 
veteran's responsibility to identify the health care 
providers with specificity, and it remained the veteran's 
responsibility to obtain any private medical evidence needed 
to show treatment for his stomach problems and ulcers since 
the date of his discharge from service and statements from 
others who knew of his stomach problems.  Since the veteran 
was informed of the applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

For the veteran to establish service connection for a stomach 
disability, to include ulcers, the evidence must demonstrate 
that a stomach disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  Peptic ulcer is also a chronic 
disease, which shall be granted presumptive service 
connection, although not otherwise established as incurred in 
service if it was manifested to a compensable degree within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran will receive the benefit of the doubt as to 
whether he has a current stomach disability because a valid 
claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  An April 1990 VA 
diagnosis was gastritis.  A VA upper gastrointestinal series 
in July 1996 showed a deformed duodenal bulb most consistent 
with chronic duodenitis and pervious ulcers.  A May 1999 VA 
diagnosis was peptic ulcer disease with evidence of previous 
ulceration and signs of duodenal scarring and a remote 
history of gastritis.  A VA barium enema in July 1999 showed 
sigmoid diverticulosis but no other abnormalities.  A long 
history of heartburn and epigastric pain noted by a July 2001 
VA examiner suggested possible gastroesophageal reflux 
disease, questionable peptic ulcer disease, and a history of 
gastrointestinal hemorrhage.  A July 2001 VA upper 
gastrointestinal series revealed a small to moderate-sized 
hiatal hernia but no other abnormalities.  Resolving all 
reasonable doubt in the veteran's favor, he will be deemed to 
have a current stomach disability.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.102 (2001).  

Service medical records also show in-service examination and 
treatment for stomach complaints.  The veteran's abdomen was 
considered normal at a January 1954 enlistment examination, 
and the veteran denied a history of stomach trouble.  In 
December 1956, his abdomen was deemed normal, but he reported 
a history of frequent indigestion and stomach trouble since 
June 1956, when he was treated on sick call at an Air Force 
base with no complications and no sequelae.  At a January 
1958 discharge examination, an upper gastrointestinal series 
revealed mild antral gastritis that was not disqualifying.  
The veteran continued to report a history of stomach trouble, 
and the examiner found a normal abdomen.  

Direct service connection cannot be established without a 
medical opinion relating a current stomach disability to 
stomach complaints in June 1956, mild antral gastritis in 
January 1958, or another in-service event.  There must be 
medical evidence of a nexus between the claimed in-service 
disability and the present disability in order to establish 
service connection.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The May 1999 VA examiner stated that there was no 
available evidence that current peptic ulcer disease was 
related to the mild antral gastritis in service, and after 
having additional service medical records available for 
review, the July 2001 VA examiner stated that it was not 
clear whether current symptoms were related to the veteran's 
complaints of indigestion and stomach pain in 1956.  
Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Although the 
veteran reported having gastrointestinal bleeding and ulcer 
and receiving constant treatment for blood in his stool in 
the mid-1950s, service medical records show that the June 
1956 sick call had no complications or sequelae.  Although 
the veteran may believe that ulcers had onset in 1956, he is 
a lay person who is not competent to make a medical diagnosis 
or to render a medical opinion relating a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When transmitted by a lay person, hearsay 
regarding a medical topic is too attenuated and inherently 
unreliable to constitute medical evidence.  Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995).  

Presumptive service connection for peptic ulcer is not 
warranted because the medical evidence does not show 
diagnosis or treatment of peptic ulcer within one year of the 
veteran's January 1958 separation from service.  The July 
2001 VA examiner noted that recurrent daily episodes of 
epigastric burning sensation and heartburn had been going on 
for twenty to thirty years, which means that the epigastric 
burning sensation and heartburn had onset between the early 
1970s and 1980s, over ten years after service.  

When a preponderance of the evidence is against the claim, as 
it is here, the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1  Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a stomach disability, 
to include ulcer, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

